Turney, J.,
delivered the opinion of the court.
It appears that at the time of the negotiation for the purchase of the horses for the price of which the notes sued on in this case were executed, Fletcher said to Boyd: “You are to take Confederate money for the horses. If the young men for whom the horses are intended are killed early, or the Confederacy fails, you need not expect, anything.”
To this Boyd replied: — “If the Confederacy fails, let it all go together. I am no.t going to'the army, and feel that I ought to do all I can for the Confederate cause.
This proof supports the verdict for the defendant upon the plea of nil debet.
Affirm the judgment.